Citation Nr: 1532503	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  12-34 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD), to include as secondary to service-connected chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1960 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In February 2015 the Veteran and his spouse testified at a Video Conference hearing before the undersigned.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudication of the Veteran's claim for service connection for CAD.

The Veteran was afforded a VA examination in April 2011 in connection with the instant claim.  At that time, the examiner opined that the Veteran's currently diagnosed CAD was not caused by his service-connected COPD.  He explained that the Veteran's CAD was related to blood pressure, hyperlipidemia, tobacco use, family history, age, and gender.  However, although the examiner further stated that there were no increased manifestations of the Veteran's CAD that were proximately due to his COPD, he provided no rationale for that opinion, merely restating the conditions that he believed initially caused the CAD.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (holding that a medical opinion that only addresses whether a service-connected disability caused a nonservice-connected disability does not address whether the service-connected disability aggravated a nonservice-connected disability).  Additionally, in June 2015, the Veteran, through his representative, argued that there is significant literature documenting a connection between CAD and COPD, and submitted a medical article in support of that assertion.  Based on the foregoing, the Board finds an additional medical opinion is necessary to make a determination in this case.

Additionally, the Veteran testified during his February 2015 Board hearing that he underwent surgery for stent placement at a VA facility in August 2014.  As VA treatment records through 2012, only, are currently associated with the claims file, updated VA treatment records should be obtained on remand.

Finally, in April 2015, the United States Court of Appeals for Veterans Claims held that a fact-based assessment must be made regarding the probability of herbicide spraying even with regards to offshore areas not traditionally considered inland waterways.  Gray v. McDonald, No. 13-3339 (U.S. Vet. App. Apr. 23, 2015), 2015 WL 1801450.  The Board observes that in a June 2015 brief, the Veteran's representative argued that it is unclear without more specific information if the ships the Veteran served on during the Vietnam era could be considered under Gray.  The Veteran served on board the USS Pollux (AKS-4) beginning January 1961, the USS Haleakala (AE-25) beginning October 1962, and the USS Mount Baker (AE-4) beginning June 1963.  Accordingly, further development must be conducted to determine where these ships were stationed, and whether any area meets the definition of an inland waterway in light of the Department of Veterans Affairs' response to the Gray decision.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any relevant VA treatment records, including those from the Minneapolis VA Medical Center, dating from November 2012 to the present.

2.  Verify the exact locations of the ships during the months the Veteran served on each ship while that ship served in the territorial waters of the Republic of Vietnam.  It appears that the Veteran served on board the USS Pollux (AKS-4) beginning January 1961, the USS Haleakala (AE-25) beginning October 1962, and the USS Mount Baker (AE-4) beginning June 1963.  

3.  After the precise locations of the USS Pollux, USS Haleakala, and USS Mount Baker during the times noted above are determined, the AOJ must review those locations in light of the decision in Gray, No. 13-3339, 2015 WL 1801450.  That is, the RO is to specifically address whether each ever entered an inland waterway as VA defines that term in light of Gray.

4.  After the above has been completed to the extent possible, and if the claim cannot be granted, send the claims file to a VA physician to obtain an opinion on whether the Veteran's CAD has been caused by or aggravated (permanently worsened) by his service-connected COPD.  If a new examination is deemed necessary to respond to the question posed, one should be scheduled.

Following review of the claims file, the physician should state whether the Veteran's CAD is at least as likely as not (a 50 percent probability or greater) caused by or aggravated by his service-connected COPD.  If the physician finds that the Veteran's CAD was aggravated by COPD, he or she should, to the extent possible, attempt to quantify the degree of aggravation beyond the baseline level of disability of the CAD.  The examiner should provide a detailed rationale for all findings and conclusions, to include a discussion of the medical article submitted by the Veteran in June 2015.

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should adjudicate the claim on appeal.  If the claim remains denied, the Veteran and his representative should be furnished a SSOC and given a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




